Citation Nr: 1619583	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-23 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his July 2009 formal appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  However, in June 2012 correspondence, the Veteran's representative indicated that the Veteran wished to proceed without a hearing.  As the Veteran has not subsequently sought to schedule a hearing, his hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's hearing impairment has been no worse than Level IV in his service-connected left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a June 2007 letter, prior to the September 2007 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA audiological examinations in July 2007, April 2009, July 2009, and January 2016.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Disability ratings for a hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b) (2015).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c) (2015).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those under § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d) (2015). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e) (2015).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately;

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

In addition, the Board notes that if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

By way of background, the Veteran initially claimed entitlement to service connection for bilateral hearing loss in May 2001, secondary to perforation of the tympanic membrane of his left ear, caused by an explosion during service.  In a February 2003 rating decision, the RO in Seattle, Washington, granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss.  A noncompensable disability rating was assigned for left ear hearing loss.  The decision relied on the results of a VA contract audiology examination performed in October 2002.  The physician who performed the examination stated that the Veteran had otosclerosis, a hereditary disease.  The physician stated that while the somewhat greater hearing loss found in the Veteran's left ear was at least as likely as not related to his in-service injury, his right ear hearing loss was not due to service.

The Veteran did not file a timely notice of disagreement or formal appeal of the February 2003 decision.  In a November 2006 letter to his representative, the Veteran expressed concern regarding the "denial of" his hearing loss claims, and the representative submitted a December 2006 letter which attached material in support of a claim of "entitlement to service connection for hearing loss."  The RO interpreted these letters to be a claim for an increased disability rating for the Veteran's previously service-connected left ear hearing loss, and sent a VCAA-compliant notice letter to the Veteran relating to this claim in June 2007.  In a September 2007 rating decision, the RO continued the Veteran's noncompensable rating for left ear hearing loss.  The Veteran timely filed a notice of disagreement (NOD) in October 2007 and a timely VA Form 9 formal appeal in July 2009.

As noted above, the RO assigned the Veteran a noncompensable rating for his left ear hearing loss in a February 2003 decision, on the basis of the results of an October 2002 VA contract audiology examination.  At the October 2002 examination, the Veteran's puretone thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVG
RIGHT
55
50
30
30
41.25
LEFT
65
60
45
50
55

Speech discrimination was 88 percent in the right ear and 80 percent in the left ear.  

Applying the values above to Table VI results in a Level IV Roman numeral designation for the Veteran's service-connected left ear.  Because hearing impairment is service-connected only for the Veteran's left ear, the Veteran's right ear is assigned a Level I Roman numeral designation.  See 38 C.F.R. § 4.85(f) (2015).  Application of a Level IV designation and a Level I designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation did not meet the requirements for evaluation as an exceptional pattern of hearing impairment.

Following his claim for an increased rating, the Veteran was afforded an additional VA contract audiological examination in July 2007.  On examination, the Veteran's puretone thresholds for his left ear were as follows:

HERTZ

1000
2000
3000
4000
AVG
LEFT
65
60
60
55
60

Speech discrimination was 96 percent in the left ear.  

The puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the Veteran's service-connected left ear.  As such, pursuant to 38 C.F.R. § 4.86(a), either Table VI or Table VIa should be utilized, whichever results in the higher Roman numeral designation.  Applying the values above to Table VIa results in a higher designation, specifically Roman numeral IV.  Application of a Level IV designation and a Level I designation to Table VII results in a noncompensable rating. 

The Veteran underwent additional audiogram testing in April 2009.  The physician who performed the audiogram, however, stated that the Veteran's speech recognition results were inconsistent with his air conduction thresholds for both ears, and that this indicated poor reliability of the puretone results.  The physician explained that the Veteran's speech discrimination was excellent for both ears at slightly louder than normal conversational level, which was extremely inconsistent with the puretone results for the left ear.  In addition, the Board notes that the physician performed both air conduction and bone conduction testing, but did not state which was more indicative of the Veteran's disability level, nor did the physician specify whether Maryland CNC testing was used.  Due to the unreliability of the April 2009 audiogram results, as noted by the physician, and the lack of clarity regarding the methods of testing, the Board declines to consider the results of the April 2009 audiogram as part of its adjudication of the Veteran's claim.

The Veteran was afforded an additional VA contract audiology examination in July 2009.  On examination, puretone thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVG
LEFT
60
55
55
55
56.25

The examiner indicated that the Maryland CNC test was performed, but no results were recorded.

Again, the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the Veteran's left ear.  
Application of a Level IV designation and a Level I designation to Table VII results in a noncompensable rating.

In its April 2014 remand, the Board instructed the RO to afford the Veteran an additional VA examination to determine the severity of his service-connected left ear hearing loss.  At his subsequent January 5, 2016, VA audiology examination, the Veteran's puretone thresholds were as follows:

HERTZ

1000
2000
3000
4000
AVG
LEFT
65
65
60
55
61.25

Speech discrimination was 84 percent in the left ear.  

The puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 55 decibels or more for the Veteran's left ear.  As such, pursuant to 38 C.F.R. § 4.86(a), either Table VI or Table VIa should be utilized, whichever results in the higher designation.  Applying the values above to Table VIa results in a higher designation, specifically Roman numeral IV.  

Pursuant to 38 C.F.R. § 4.85(f), because hearing impairment is service-connected only for the Veteran's left ear, the Veteran's right ear should be assigned a Roman numeral designation of I.  Application of a Level IV designation and a Level I designation to Table VII results in a noncompensable disability rating.

The Board briefly notes that consideration was given to assigning the Veteran a rating based on a combination of the hearing impairment of his service-connected left ear and non-service-connected right ear pursuant to VA's regulation allowing for special consideration for paired organs.  However, because the Veteran's service-connected left ear alone is not entitled to a disability rating of 10 percent or more, the regulation is not applicable in this case.  See 38 C.F.R. § 3.383(a)(3).

Upon a thorough review of the record, it is evident that the scheduler criteria for a compensable rating under Diagnostic Code 6100 have not been met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet reached a compensable level under the rating schedule.  Thus, a compensable rating for left ear hearing loss is not warranted.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating under the applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the disability at issue is manifested by hearing loss that is specifically contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would warrant a higher rating than presently assigned.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 









ORDER

Entitlement to a compensable disability rating for left ear hearing loss is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


